DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-8, 15) in the reply filed on 11/12/2021 is acknowledged.
Applicant’s traversal is on the grounds that the currently amended claims 1 and 9 make a contribution over the prior art and not found in Stoll. Applicant’s arguments are moot because the currently amended claims do not make a contribution over the art in view of Stoll and Lyon (US20160128316A1). Please see rejection below. Therefore, the restriction has been made FINAL. 
Claims 9-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8, 15 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the time interval between directly successive bursts”. There is a lack of antecedent basis. 
	Claim 1 recites “the time extension of the bursts”. There is a lack of antecedent basis.
Claims 2-8 are rejected based on their dependency.
	Claim 4 recites “the time interval between bursts”. There is a lack of antecedent basis. Additionally, the claim recites the limitation “preferably” rendering the claim vague and indefinite because it is not possible to ascertain what the scope of the claim is and if values between 50-70ms are included. 
	Claim 5 recites “the number of bursts”. There is a lack of antecedent basis. Additionally, the claim recites the limitations “preferably” and “in particular” rendering the claim vague and indefinite because it is not possible to ascertain what the scope of the claim is.

	Claim 8 recites the limitations “preferably” and “in particular” rendering the claim vague and indefinite because it is not possible to ascertain what the scope of the claim is. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (WO2016165035A1-cited in the IDS) in view of Lyon (US20160128316A1). 
Re-claim 1:
Stoll teaches:
A method for influencing insects by means of electromagnetic radiation, the method, comprising: (Abstract and Figs)
generating a time-based course of an antenna supply with pulses by a transmitter, and radiating, via an antenna, (Fig 1 and 6, para0010-0011)
as electromagnetic radiation with corresponding pulses, wherein the antenna supply comprises bursts, or packets or salvoes, of pulses, (Fig 2-6, Ref 3 “pulse pattern”, para0007, 0014-0015)
wherein the time interval between directly successive pulses of a burst is 84ms (para0011)
and the time extension of the bursts lies is 204ms, (para0011)
Stoll doesn’t teach:
wherein the time interval between directly successive pulses of a burst is in the range from 5 us to 9 us 
and the time extension of the bursts lies in the range of 1 to 4 ms, 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the time interval between directly successive pulses of a burst to be in the rage from 5us to 9us as claimed, and to modify the time extension of the burst to a range of 1 to 4ms as claimed, to adapt the method to target and influence various types of insects as suggested by Stoll para0016, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Stoll doesn’t teach:
and wherein all pulses of a burst or all pulses of a series of bursts following one another at short intervals are formed of the same positive or negative type.
Lyon teaches:
A method for influencing by means of antenna supply bursts: (abstract and figs)
Wherein all pulses of  a burst or all pulses of a series of bursts following one another at short intervals are formed of the same positive or negative type. (Fig 29C, para00131)

For claim 2, Stoll doesn’t teach:
wherein the time extension of the bursts is 2ms (Stoll discloses that the time extension of the bursts is “12 ms” but the pulse patterns may be adapted for various types of insects)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the time extension of the bursts to 2ms as claimed, to adapt the method to target and influence various types of insects as suggested by Stoll para0016, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 3,Stoll further teaches:
wherein the time extension of the burst is at least 3ms (Fig 2, Ref 41, para0011, “12 ms”)
For claim 4,Stoll further teaches:
wherein the time intervals between bursts following one another at short intervals are at least 50 ms and preferably lie in the range from 70 ms to 100 ms.  (Fig 2, Ref 41, para0011, “84 ms”)
For claim 5, Stoll further teaches:
wherein the number of bursts following one another at short intervals is at least three, but preferably in the range of three to ten, in particular four. (Fig 2, Ref 43a, para0011)
For claim 6, Stoll further teaches:
wherein the time interval between successive series of bursts following one another at short intervals is at least 1 s, but preferably in the range from 1 s to 3 s, in particular 2 s. (Fig 2, Ref 42, para0011, “5000ms = 5s”)
For claim 7, Stoll further teaches:
a predetermined proportion of the pulses of a burst reaches a predetermined pulse height. (Fig 2-3, see the predetermined pulse height of each of the bursts)
For claim 8, Stoll further teaches:
wherein the transmitter generates a modulated signal, preferably by means of amplitude modulation, using a carrier frequency in the range from 10 MHz to 24 GHz, preferably from 300 to 450 MHz, in particular from 433 MHz. (para0016 “433MHz”)
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebecca (WO2012094768A1-cited in the IDS) in view of Stoll (WO2016165035A1-cited in the IDS) in view of Lyon (US20160128316A1). 
For claim 15, Rebecca teaches:
A computer program product, which causes a method for influencing insects to be performed on a program-controlled device. (para0005, abstract)
Rebecca doesn’t teach:
A method according to claim 1
Stoll as modified by Lyon above discloses claim 1 above. Please see rejection above. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170280702 A1 discloses a personal protective field generator using at least one pulse generator. 
US 20180070556 A1 discloses an electromagnetic method to repel insects. 
US 7109849 B2 discloses a pitch pattern having a frequency for dispersing insects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SHADA ALGHAILANI
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643